MITCHELL, Senior Judge,
concurring in part:
I join the majority in finding that the death penalty in this case was imposed under a permissible sentencing procedure and further that the imposition of the death sentence was appropriate.
I part company, however, on the question of the application of forfeitures as directed by the convening authority in his action. Judge Foreman, writing for the majority, finds that a death sentence does not include confinement by implication, although it may be commuted to confinement. He also concludes that the conjunction in “shall suffer death or imprisonment for life” indicates alternative punishments, only one of which may be imposed. But it is the bold assumptions and conclusions regarding the absence of implied confinement when the death penalty is adjudged and the Congressional intent when the Uniform Code of Military Justice was enacted, that forces me to disassociate myself from the majority. Specifically, I question its conclusion that forfeitures cannot be withheld from Matthew’s pay.
Where the language and purpose of the questioned statute is clear, courts, of course, follow the legislative direction in interpretation. Where the words are ambiguous, the judiciary may properly use the legislative history to reach a conclusion. And that method of determining Congressional purpose is likewise applicable when the literal words would bring about an end completely at variance with the purpose of the statute. I suspect the majority’s literal interpretation has done just that.
Neither counsel who argued the case for Matthews, either at trial or before us on appeal, contested the application of forfei*535tures. That is not to say that it cannot be considered for the first time upon our own option. The exact opposite is true, but to me today’s decision raises more questions than it settles. I am therefore constrained to beware of hard construction and strained inferences especially if they appear to override common sense and traditional statutory purpose. It would require language so clear as to leave room for no other reasonable construction to induce the belief that Congress intended that confinement not be an inherent part of every sentence to death.
Accordingly, I would find that there was authority to apply the forfeitures as of the date of the convening authority’s action.